—Orders, Family Court, Bronx County (Allen Alpert, J.), entered on or about June 5, 2000, which dismissed the instant neglect petition for lack of readiness to proceed at the fact-finding hearing, unanimously affirmed, without costs.
While Family Court might have extended petitioner yet another continuance to locate its witness, we nevertheless affirm because the court correctly concluded that its aid was not required in this case (Family Ct Act § 1051 [c]). The two older children are in Puerto Rico with their grandmother, and the youngest child is already under petitioner’s supervision. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Friedman, JJ.